Goldberg v Goldberg (2016 NY Slip Op 07412)





Goldberg v Goldberg


2016 NY Slip Op 07412


Decided on November 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, Webber, JJ.


2165 301394/12

[*1]Michelle A. Goldberg, Plaintiff-Respondent, —
vGlenn M. Goldberg, Defendant-Appellant.


Glenn Goldberg, appellant pro se.
Michelle A. Goldberg, respondent pro se.

Order, Supreme Court, New York County (Ellen Gesmer, J.), entered February 5, 2016, which, insofar as appealed from, denied defendant father's cross motion and declared that he is not entitled to any credit against his child support payments for his payments toward his youngest son's college expenses, unanimously affirmed, without costs.
The parties' agreements are clear that defendant is responsible for the college expenses, including room and board, for the parties' youngest son. Defendant is not entitled to a credit against his obligation to pay the child's room and board expenses in the amount of his child support payments because no such credit was contemplated by the agreements (see Matter of Eagar v Suchan, 128 AD3d 961, 963 [2d Dept 2015]; Matter of Filosa v Donnelly, 94 AD3d 760, 761 [2d Dept 2012]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2016
CLERK